

115 S318 IS: COPS Improvements Act of 2017
U.S. Senate
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 318IN THE SENATE OF THE UNITED STATESFebruary 6, 2017Ms. Klobuchar (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to enhance the COPS ON THE BEAT
			 grant program, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the COPS Improvements Act of 2017.
		2.COPS grant improvements
 (a)In generalSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is amended—
 (1)by striking subsection (c); (2)by redesignating subsection (b) as subsection (c);
 (3)by striking subsection (a) and inserting the following:
					
						(a)The Office of
				Community Oriented Policing Services
 (1)OfficeThere is within the Department of Justice, under the general authority of the Attorney General, a separate and distinct office to be known as the Office of Community Oriented Policing Services (referred to in this subsection as the COPS Office).
 (2)DirectorThe COPS Office shall be headed by a Director who shall—
 (A)be appointed by the Attorney General; and
 (B)have final authority over all grants, cooperative agreements, and contracts awarded by the COPS Office.
 (b)Grant authorizationThe Attorney General shall carry out grant programs under which the Attorney General makes grants to States, units of local government, Indian tribal governments, other public and private entities, and multi-jurisdictional or regional consortia for the purposes described in subsections (c), (d), (e), and (f).;
 (4)in subsection (c), as so redesignated—
 (A)in the heading, by striking Uses of grant amounts.— and inserting Community policing and crime prevention grants.—;
 (B)in paragraph (3), by striking , to increase the number of officers deployed in community-oriented policing;
 (C)in paragraph (4), by inserting or train after pay for;
 (D)by striking paragraph (13); (E)by redesignating paragraphs (5) through (12) as paragraphs (6) through (13), respectively;
 (F)by inserting after paragraph (4) the following:
						
 (5)award grants to hire school resource officers and to establish school-based partnerships between local law enforcement agencies and local school systems to combat crime, gangs, drug activities, active shooter incidents, and other problems in and around elementary and secondary schools;;
				
 (G)in paragraph (21), by striking and at the end;
 (H)by redesignating paragraph (22) as paragraph (24);
 (I)by inserting after paragraph (21), the following:  (22)establish and implement innovative programs to reduce and prevent illegal drug manufacturing, distribution, and use, including the manufacturing, distribution, and use of opioids, synthetic cannabinoids, and methamphetamine;
 (23)award enhancing community policing and crime prevention grants that meet emerging law enforcement needs, including improved communication, consultation, and collaboration between police and communities, de-escalation of pre-arrest conflicts and critical incidents, development and adoption of less lethal and non-lethal means of apprehension which do not compromise officer safety, challenges of managing incidents involving mentally ill offenders, and relationships with tribal communities, and improvements in rural policing as warranted; and;
				and
 (J)in paragraph (24), as so redesignated, by striking through (21) and inserting through (23);
 (5)by striking subsections (h) and (i); (6)by redesignating subsections (j) and (k) as subsections (k) and (l), respectively;
 (7)by redesignating subsections (d) through (g) as subsections (g) through (j), respectively;
 (8)by inserting after subsection (c), as so redesignated, the following:
					
						(d)Troops-to-Cops programs
 (1)In generalThe Attorney General shall maintain a program to encourage the use of grants made under subsection (b) to hire and train former members of the Armed Forces to serve as career law enforcement officers for deployment in community-oriented policing, particularly in communities that are adversely affected by a recent military base closing, realignment, or significant force structure reduction.
 (2)DefinitionIn this subsection, former member of the Armed Forces means a member of the Armed Forces of the United States who is involuntarily separated from the Armed Forces within the meaning of section 1141 of title 10, United States Code.
 (e)Community prosecutors programThe Attorney General may make grants under subsection (b) to pay for additional community prosecuting programs, including programs that assign prosecutors to—
 (1)handle cases from specific geographic areas; and
 (2)address counter-terrorism problems, specific violent crime problems (including intensive illegal gang, gun, and drug enforcement and quality of life initiatives), and localized violent and other crime problems based on needs identified by local law enforcement agencies, community organizations, and others.
 (f)Technology grantsThe Attorney General may make grants under subsection (b) to develop and use new technologies (including interoperable communications technologies, technologies for responding to active shooter incidents, modernized criminal record technology, and forensic technology) to assist State and local law enforcement agencies in reorienting the emphasis of their activities from reacting to crime to preventing crime and to train law enforcement officers to use such technologies.;
 (9)in subsection (g), as so redesignated—
 (A)in paragraph (1), by striking to States, units of local government, Indian tribal governments, and to other public and private entities,;
 (B)in paragraph (2), by striking define for State and local governments, and other public and private entities, and inserting establish; and
 (C)in the first sentence of paragraph (3), by inserting (including regional community policing institutes) after training centers or facilities;
 (10)in subsection (i), as so redesignated—
 (A)by striking subsection (a) the first place that term appears and inserting paragraphs (1) and (2) of subsection (c); and
 (B)by striking in each fiscal year pursuant to subsection (a) and inserting in each fiscal year for purposes described in paragraphs (1) and (2) of subsection (c);
 (11)in subsection (j), as so redesignated—
 (A)by striking subsection (a) and inserting subsection (b); and
 (B)by striking the second sentence; (12)in subsection (k), as so redesignated—
 (A)in paragraph (1)— (i)by striking subsection (i) and; and
 (ii)by striking subsection (b) and inserting subsection (c); and
 (B)in paragraph (4), by striking 2015 and inserting 2022; and (13)by adding at the end the following:
					
						(m)Retention of additional officer
 positionsFor any grant under paragraph (1) or (2) of subsection (c) for hiring or rehiring career law enforcement officers, a grant recipient shall retain each additional law enforcement officer position created under that grant for not less than 12 months after the end of the period of that grant, unless the Attorney General waives, wholly or in part, the retention requirement of a program, project, or activity..
 (b)ApplicationsSection 1702 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–1) is amended—
 (1)in subsection (c)— (A)in the matter preceding paragraph (1), by inserting , unless waived by the Attorney General after under this part shall;
 (B)by striking paragraph (8); and (C)by redesignating paragraphs (9) through (11) as paragraphs (8) through (10), respectively; and
 (2)by striking subsection (d). (c)Renewal of grantsSection 1703 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–2) is amended to read as follows:
				
					1703.Renewal of grants
 (a)In generalA grant made under this part may be renewed, without limitations on the duration of such renewal, to provide additional funds, if the Attorney General determines that the funds made available to the recipient were used in a manner required under an approved application and if the recipient can demonstrate significant progress in achieving the objectives of the initial application.
 (b)No cost extensionsNotwithstanding subsection (a), the Attorney General may extend a grant period, without limitations as to the duration of such extension, to provide additional time to complete the objectives of the initial grant award..
 (d)Limitation on use of fundsSection 1704 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–3) is amended—
 (1)in subsection (a), by striking that would, in the absence of Federal funds received under this part, be made available from State or local sources and inserting that the Attorney General determines would, in the absence of Federal funds received under this part, be made available for the purpose of the grant under this part from State or local sources; and
 (2)by striking subsection (c). (e)Enforcement ActionsSection 1706 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–5) is amended—
 (1)in the section heading, by striking Revocation or suspension of funding and inserting Enforcement actions; and
 (2)by striking revoke or suspend and all that follows and inserting take any enforcement action available to the Department of Justice..
 (f)DefinitionsSection 1709(1) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8(1)) is amended—
 (1)by striking who is authorized and inserting who is a sworn law enforcement officer and is authorized; and
 (2)by inserting , including officers for the Amtrak Police Department before the period at the end.
				(g)Authorization of
 appropriationsSection 1001(a)(11) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(11)) is amended—
 (1)in subparagraph (A), by striking $1,047,119,000 for each of fiscal years 2006 through 2009 and inserting $900,000,000 for each of fiscal years 2017 through 2022; and
 (2)in subparagraph (B)— (A)in the first sentence—
 (i)by striking 3 percent and inserting 5 percent; and
 (ii)by striking section 1701(d) and inserting section 1701(g); and
 (B)by striking the second sentence and inserting the following: Of the funds available for grants under part Q, not less than $500,000,000 shall be used for grants for the purposes specified in section 1701(c), not more than $150,000,000 shall be used for grants under section 1701(e), and not more than $250,000,000 shall be used for grants under section 1701(f)..
 (h)PurposesSection 10002 of the Public Safety Partnership and Community Policing Act of 1994 (42 U.S.C. 3796dd note) is amended—
 (1)in paragraph (4), by striking development and inserting use; and
 (2)in the matter following paragraph (4), by striking for a period of 6 years.
				(i)COPS Program improvements
 (1)In generalSection 109(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3712h(b)) is amended—
 (A)by striking paragraph (1); (B)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
 (C)in paragraph (2), as so redesignated, by inserting , except for the program under part Q of this title before the period.
					(2)Law enforcement computer
 systemsSection 107 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3712f) is amended by adding at the end the following:
					
 (c)ExceptionThis section shall not apply to any grant made under part Q of this title..
 (j)Relationship to Tribal Law and Order ActNothing in this Act, or any amendment made by this Act, shall be construed to affect or impair section 247 of the Tribal Law and Order Act of 2010 (42 U.S.C. 3796dd note).